Citation Nr: 1716558	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to erectile dysfunction (ED).

2.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include as secondary to ED.

3.  Entitlement to service connection for left wrist disability, including carpal tunnel syndrome (CTS), to include as secondary to service-connected old navicular fracture with degenerative joint disease (DJD) of the right wrist.

4.  Entitlement to service connection for ED, to as secondary to medications prescribed for service-connected migraines or other service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A February 2008 rating decision determined that new and material evidence was not received to reopen the left wrist and mental disorder claims.  A December 2013 rating decision denied entitlement to service connection for mental disorders other than PTSD, left CTS, and ED.  The Veteran perfected separate appeals of those determinations.

The Veteran's claim related to an acquired mental disorder is deemed to encompass all diagnosed acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In May 2015, the Veteran appeared at a Board hearing at the Agency of Original Jurisdiction (AOJ) via video conference before a Veterans Law Judge (VLJ) who is no longer at the Board.  The Board informed the veteran of this fact in a February 2017 letter that inquired if he desired another hearing before the VLJ who would decide his appeal.  See 38 C.F.R. § 20.707 (West 2014).  The letter informed the Veteran that if no response was received within 30 days of the date of the letter, it would be presumed that he did not desire another hearing.  There is no record of a response from the Veteran.  Hence, he is deemed to have waived another hearing.  A transcript of the May 2015 hearing testimony is in the claims file.

In January 2015, the Board remanded the case so that the aforementioned hearing could be scheduled.  In a decision dated in July 2015, the Board reopened the mental disorder and ED claims and remanded the case to the Appeals Management Center (AMC) (now named the Appeals Management Office (AMO)) for additional development.

The issues of entitlement to service connection for left wrist CTS as secondary to right wrist fracture residuals/CTS, and ED are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ).


FINDINGS OF FACT

1.  The Veteran's claimed PTSD stressor is not confirmed.

2.  There is no confirmed diagnosis of an acquired mental disorder other than PTSD.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2016).

2.  The requirements for entitlement to service connection for an acquired mental disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Notify and to Assist

There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the February 2008 and December 2013 rating decisions, via letters dated in July 2007 and March 2012, VA provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or claim any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA records, including the Compensation and Pension examination reports, and the records received from the Social Security Administration (SSA) are in the claims file.  Per the July 2015 Board remand, the AMO obtained all treatment records extant and added them to the claims file, exerted efforts to verify the Veteran's claimed stressor, and arranged examinations to assist with appellate review.  Hence, the Board finds that the AMO complied with the Board remand.  Otherwise, neither the Veteran nor his representative asserts that there are additional records to obtain.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.
Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD in addition to those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5) as the governing criteria for diagnosing PTSD.

The Veteran's uncorroborated testimony is not sufficient to verify a non-combat- related stressor.  Cohen v. Brown, 10 Vet. App. at 146-47 (Board must make finding of credibility of appellant's testimony); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (whether one served in combat is an ad hoc determination).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

PTSD

Although VA outpatient records note the Veteran's reports that his claimed stressors included racial harassment while he was stationed in Germany because he was married to a European woman, his primary and consistently asserted stressor is that, in August 1974 while stationed at Ft. Carson, Colorado, he was involved in a track vehicle accident where at least one other soldier was killed.

STRs note the Veteran's treatment for right wrist and right hip injuries sustained in a MVA in August 1974.  There is no indication that he sustained a head injury in the accident, but in May 1975 he was treated after he was struck in the head with an M-16 rifle.  There was no loss of consciousness  (08/07/2015 VBMS-STR-Medical, pp. 14, 18)  A May 1977 mental status evaluation revealed no mental abnormalities.  On his May 1977 Report of Medical History for his examination at separation, the Veteran denied any significant medical history, even as concerned his joints.  The May 1977 Report of Medical Examination For Chapter 13 reflects that the Veteran's neurological and psychiatric areas were normal.  Id., at 3, 7, and 49.

In a letter and via a Disability Benefits Questionnaire (DBQ), the Veteran's treating VA psychiatrist, Dr. B, noted the Veteran's diagnosis with PTSD and that it was related to an in-service accident in which another soldier was killed.  (04/19/2015 VBMS-Third Party Correspondence).  On the DBQ, Dr. B indicated that the Veteran had a traumatic brain injury (TBI) in addition to PTSD.  (04/19/2015 VBMS-DBQ)

VA outpatient records note the Veteran's extensive inpatient treatment for mental symptoms, to include PTSD.  There are numerous entries that include diagnoses of PTSD.  At least one also notes that the Veteran did not meet the DSM criteria for a diagnosis of PTSD.  (06/05/2008 VBMS-SSA Records, pp. 66-67).

The June 2016 VA DBQ reflects that a C&P-psychologist examiner reviewed the claims file and the Veteran's electronic records and opined that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD.  The examiner did not provide an extensive rationale that specifically related to PTSD, but did note that the Veteran had more than one mental disorder and that it was not possible to differentiate between the symptoms of each.  The other diagnosed disorders were all related to the Veteran's substance use disorders, and the examiner opined that until the Veteran was abstinent for a significant period of time, an accurate examination was not possible, as stimulants such as cocaine drastically increased the symptoms of an anxiety disorder such as PTSD.  (06/10/2016 VBMS-DBQ).

Upon receipt of the examination report, the AMO asked the examiner to address Dr. B's noted opinion that the Veteran did in fact have PTSD.  In an addendum, also dated in June 2016, the examiner noted that the date that Dr. B's opinion was rendered and advised that he could not offer a medical opinion regarding information given by a doctor over a year earlier.  The examiner noted further that when he examined the Veteran in June 2016, the Veteran was under the influence of cocaine and marijuana; and, thus, it was not possible to determine the existence of any other mental health condition.

Although the disposition of this issue does not rest solely on the existence of a valid diagnosis, the Board nonetheless notes that Dr. B did not offer a rationale for his opinion.  The Board notes further that, while Dr. B indicated that the Veteran has a TBI, the weight of the medical evidence of record is that the Veteran does not, as determined at the September 2014 fee-basis examination.  (09/05/2014 VBMS-QTC).  The evidence suggests that Dr. B rendered his diagnosis on the basis of the Veteran's reported history to which the Board attaches minimal, if any, credibility.

The September 2014 fee-basis examination report reflects that the Veteran told the examiner that he saw combat, Id., at p. 7, which is false.  The Veteran's sole foreign service was in Germany.  Nonetheless, the Veteran asserted that while in Germany he was required to work around soldiers who had been severely injured or wounded, or killed, from bombs or explosions.  (01/14/2008 VBMS-VA 21-0781).  The Veteran never explained where or how such injuries or wounds would have been sustained by soldiers serving in Germany in the 1970s.  As noted, the Veteran was in fact injured in a MVA in August 1974.  Regarding his claimed stressors related to the accident, he has at one time or another provided conflicting information on the number of soldiers killed in the accident.  At the hearing, he testified that one soldier, whose name he could not recall, was killed.  (05/04/2015 Hearing Testimony, p. 7)  In the January 2008 stressor statement (VA 21-0781), he placed the number at three.  On another occasion, the Veteran asserted that his stressor included an incident in basic training where a soldier was killed when a grenade detonated.  (06/05/2008 VBMS-SSA Records, p. 78).  Additionally, the September 2014 fee-basis examination report notes that the Veteran was uncooperative with the August 2014 neuropsychiatric evaluation testing.  

Concerning his claims of racial harassment because he was married to a European female, the Veteran's military records indicate it to be false.  May 1977 records related to the Veteran's separation, which was initiated in Germany, reflects that he denied having any dependents that received medical treatment in U.S. or non-U.S. facilities, and he did not name any dependents.  (08/07/2015 VBMS-STR-Medical, p. 54)  The Veteran's 1978 application for VA compensation for dependents reflects that the Veteran entered into his first marriage in May 1973 in Enterprise, AL, and he and his first wife divorced in February 1978.  (08/23/1978 VBMS-VA 21-686c)  The Veteran was first married the month he entered active service.  While it is not beyond the realm of possibility that his first wife was European, it is improbable.  Further, and more importantly, there is no indication that his first wife accompanied him to Germany, as noted on the May 1977 form.

The Veteran is competent to report and testify to his medical history and subjective symptoms.  See 38 C.F.R. § 3.159(a)(2).  Further, Dr. B committed no error by considering the Veteran's lay reported history in arriving at his diagnosis and opinion of etiology.  Nonetheless, the probity of his diagnosis and opinion is no better than the reliability and accuracy of that history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In light of all of the above, the Board finds that the preponderance of the evidence shows that the Veteran's reported history is unreliable at best, and incredible at worse.  Hence, to the extent that Dr. B relied on the Veteran's history, his opinion is entitled to minimal weight.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board further notes that a PTSD claim may not be allowed, even with a valid diagnosis, unless the claimed non-combat stressor is verified.  See Arzio, 602 F.3d at 1347.  While the case was on remand, the Veteran provided the names of two soldiers he asserted were killed in the MVA at Ft. Carson.  Pursuant to the AMO's request, the U. S. Army and Joint Services Records Research Center (JSRRC) reported that, while they were not able to locate any historical documents related to the Veteran's unit, a review of other historical documents, to include casualty data, revealed no confirmation of the death of either person named by the Veteran.  (01/28/2016 VBMS-JSRRC)  The AMO also inquired of the Army Criminal Investigation Division, which reported that the timeframe involved extended beyond the period for which records were retained, 40 years.  (05/18/2016 VBMS-Third Party Correspondence-JSRRC)  Hence, the Board finds that the preponderance of the evidence is against the claim for PTSD, as the claimed stressors are not verified.  38 C.F.R. §§ 3.303, 3.304(f).

Mental Disorder Other Than PTSD

DR. B's DBQ notes a diagnosis of depressive disorder in addition to PTSD.  Earlier outpatient records also note a diagnosis of depression not otherwise specified (NOS).  (07/19/2002 VBMS-Medical Treatment-Government Facility)  In later years, however, the Veteran's treatment records note recurrent hospitalizations for inpatient treatment for substance dependence.  The C&P examiner noted in the June 2016 addendum that the Veteran's treatment records reflected that the Veteran had been recently treated, both inpatient and outpatient, by two psychiatrists, both of whom diagnosed the Veteran with cocaine-use disorder, cannabis-use disorder, and substance-induced mood disorder (no diagnosis of PTSD).  Hence, the examiner opined that the Veteran would need to be abstinent of cocaine and marijuana abuse, and clinically monitored for a significant period of time before any other possible mental health condition could be assessed.

Since there is a record of a diagnosis of an acquired mental disorder other than PTSD during the time this claim has been pending, the Board may not deny the appeal on the basis of the absence of a currently diagnosed mental disorder.  Nonetheless, drug dependence may not be service connected, unless it is attributable to another disability.  See 38 C.F.R. § 3.301.  The C&P examiner opined that such an assessment simply cannot be made for a significant period of time, even if the Veteran becomes abstinent.

In light of the findings at the June 2016 VA examination and the addendum, the Board is constrained to find that the preponderance of the evidence is currently against the claim.  38 C.F.R. § 3.303.  The Veteran is at liberty to apply to reopen the claim at such time as medical authorities determine that his substance dependence disorders have been in remission for a sufficient period of time.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD, to include as secondary to ED, is denied.

Entitlement to service connection for an acquired mental disorder other than PTSD, to include as secondary to ED, is denied.


REMAND

Although the Veteran failed to report for scheduled examinations, the July 2015 Board remand directed that the November 2013 examiner conduct a medical review of the file and his examination notes to determine if the service-connected right wrist dissbility aggravated the left wrist.  An examination was not directed.  Hence, the July 2015 remand was not fully complied with.

With respect to the Veteran's ED claim, the Board notes the absence of diagnosis of record.  Nonetheless, an appropriate examiner can review the Veteran's prescribed medications for his migraines and opine whether any of the known side effects include ED.




Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the November 2013 examination of the Veteran's wrist.  Ask the examiner to provide an addendum that addresses whether there is at least a 50-percent probability that the Veteran's service-connected old navicular fracture of the right wrist with DJD aggravated (increased in disability beyond the natural progression) the Veteran's left wrist disability.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

The examiner must provide a full rationale for any opinion rendered.

2.  After the above is complete, have the claims file reviewed by an appropriate examiner to determine if there is at least a 50-percent probability that any of the medications prescribed for the Veteran's migraines, or other service-connected disability, may cause ED as a side effect.  If not, would any such medications aggravate already-existing ED?  If either question is answered in the affirmative, the examiner should review the claims file for notations of any history of ED.  Moreover, if aggravation is found the examiner should attempt to identify a baseline level of disability prior to such aggravation.

3.  After completion of all of the above, re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriateaction must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


